START, O. J.
Appeal by the plaintiff from an order of the district court of the county of Hennepin sustaining a general demurrer to his complaint.
The here material allegations of the complaint are to the effect following: That on and for a long time prior to June 29, 1900, the defendants maintained in a public street of the city of Minneapolis a wooden structure or bridge over the gutter therein to facilitate passage of teams and wagons of their tenants and their customers into an alley upon their premises, and invited the public and the plaintiff to use the same; that on that day the wooden structure *472■or bridge was, and for a long time prior thereto had been, in a ■defective, rotten, and unsafe condition, which condition' was well known to defendants, although plaintiff had no notice or knowledge thereof; that on that day plaintiff, in the course of his ■employment as a servant of a customer of one of defendants’ tenants, was lawfully and with due care, and by invitation of the ■defendants, driving over the bridge, from the alley to the street, a loaded wagon, upon which he was seated, when the bridge suddenly, and without fault of plaintiff, broke down and gave way under the wagon, and thereby caused it to lurch suddenly to one .side, and throw plaintiff therefrom, head foremost, violently to the pavement of the street, whereby he sustained serious personal injuries.
As against a demurrer, the facts essential to a cause of action must be directly alleged, and not by way of recital, argument, or inference. Tested by this rule, the complaint does not state a cause of action, in that it contains no allegation that the plaintiff was injured by reason of any negligent act on the part of the defendants. It is true that it alleges the disrepair and unsafe condition of the bridge, but it does not allege the fact that it. was the ■defendants’ duty to keep it in repair, nor that the bridge broke ■down and gave way under the wagon by reason of any act or ■omission of the defendants, or its alleged condition. Such ultimate facts may possibly be inferred from the facts alleged, and prob.ably would be in support of a pleading if the question of its sufficiency was raised for the first time in this court, or after verdict, but will not be as against a demurrer.
Order affirmed.